Exhibit 10.84

EXECUTION VERSION

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”) is dated as of June 23, 2011, among
FREI Sun Holdings (Cayman) Ltd., a Cayman Islands exempted company (“FR
Holdings”), FREI Sun Holdings (US) LLC, a Delaware limited liability company
(“FR Holdings US” and, collectively with FR Holdings, the “Purchasers”), Sun
Edison LLC, a Delaware limited liability company (“SunEdison”) and, solely for
the purpose of acknowledging Section 8 hereof, SunEdison Reserve International,
L.P., a Cayman Islands limited partnership (“SunEdison Reserve International”)
and SunEdison Reserve US, L.P., a Delaware limited partnership (“SunEdison
Reserve US”).

WHEREAS, each of the parties hereto (collectively, the “Parties”) are party to
that certain Framework Agreement (the “Framework Agreement”), dated as of
May 21, 2010.

WHEREAS, in connection with the transactions contemplated by the Framework
Agreement, SunEdison has been issued, and is the sole owner of, limited
partnership interests in each of SunEdison Reserve International and SunEdison
Reserve US, in each case corresponding to its 9.9% Percentage Interest.

WHEREAS, SunEdison desires to sell 100% of its limited partnership interests in
SunEdison Reserve International to FR Holdings (the “Transferred International
JV Interests”) and 100% of its limited partnership interests in SunEdison
Reserve US (the “Transferred US JV Interests”) to FR Holdings US (collectively,
the “Transferred JV Interests”) and each of FR Holdings and FR Holdings US
desire to purchase such Transferred JV Interests.

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Framework Agreement.

2. Agreement to Purchase; Closing

(a) Purchase Price. Upon the terms and subject to the conditions of this
Agreement, SunEdison will sell, assign, transfer and deliver, free and clear of
all liens: (i) to FR Holdings, the Transferred International JV Interests
(including all of SunEdison’s right, title and interest therein) in exchange for
the payment by FR Holdings to SunEdison by wire transfer in immediately
available funds in the amount of U.S.$12,023,275 (the “International Purchase
Price”) and (ii) to FR Holdings US, the Transferred US JV Interests (including
all of SunEdison’s right, title and interest therein) in exchange for the
payment by FR Holdings US to SunEdison by wire transfer in immediately available
funds in the amount of U.S.$10.00 (the “US Purchase Price” and, collectively
with the International Purchase Price, the “Total Purchase Price”). Schedule 1
attached hereto sets forth the calculation of the Total Purchase Price.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) Closing. Unless another date, location or time is mutually agreed by
Purchasers and SunEdison, the closing of the transactions contemplated hereby
(the “Closing”) shall take place at the offices of Simpson Thacher & Bartlett
LLP, 425 Lexington Avenue, New York, NY 10017, at 10:00 a.m. local time on the
date hereof. The date of the Closing is herein referred to as the “Closing
Date.”

(c) Withholding. Purchasers shall be entitled to deduct and withhold or cause to
be deducted and withheld from amounts otherwise payable to SunEdison pursuant to
this Agreement such amounts as they may be required to deduct and withhold with
respect to such payments under any provision of federal, state, local or foreign
tax law, with such amount agreed to in advance with SunEdison. Any amounts so
deducted and withheld will be: (i) treated for all purposes of this Agreement as
having been paid to the Person in respect of which such deduction and
withholding was made; (ii) paid over to the applicable tax authority in the
name, and for the account, of SunEdison; and (iii) documented in writing by
Purchasers to SunEdison together with proof of payment of such withheld amounts.

3. No Assumption of Obligations or Liabilities. Purchasers are not directly or
indirectly, assuming, and shall not in any way be or become responsible for
(i) any obligations or liabilities arising from SunEdison’s breach of the
representations, agreements, warranties or covenants made in this Agreement, the
Framework Agreement or the JV Entity Agreements or (ii) any tax liabilities of
SunEdison, including liability for taxes attributable to income or losses
allocated to SunEdison in accordance with the provisions of the JV Entity
Agreements.

4. Representations, Warranties of SunEdison. SunEdison hereby represents and
warrants to Purchasers as follows:

(a) Ownership of Transferred JV Interests. SunEdison is a limited partner in
each of SunEdison Reserve International and SunEdison Reserve US and holds all
right, title and interest (legal and beneficial) in and to the Transferred JV
Interests. SunEdison has, and by execution hereof will have transferred and
delivered to FR Holdings and FR Holdings US, good and marketable title to the
Transferred JV Interests, free and clear of any pledge, lien, security interest,
mortgage, claim, charge, restriction, option, title defect or encumbrance, other
than applicable restrictions under the applicable JV Entity Agreement.

(b) Authority. SunEdison is duly organized, validly existing and in good
standing under the laws of the State of Delaware. The execution, delivery and
performance by SunEdison of this Agreement and the transactions contemplated
hereby have been duly and validly authorized by all necessary action on the part
of SunEdison. This Agreement has been duly and validly executed and delivered by
SunEdison. Assuming the due authorization, execution and delivery by each of FR
Holdings and FR Holdings US, this Agreement constitutes a valid and binding
agreement of SunEdison, enforceable against SunEdison in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally and general principles of equity.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Non-contravention. The execution and delivery of this Agreement by SunEdison
does not and will not, and the consummation by SunEdison of the transactions
contemplated hereby will not (i) conflict with or result in a breach or
violation of any provision of its limited liability company organizational
documents; (ii) violate, conflict with, result in a breach of any provision of,
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, result in the termination or in a right of
termination or cancellation of any of the terms, conditions or provisions of any
of its material agreements; or (iii) contravene or conflict with, or constitute
a violation of any provision of, or trigger any liability or obligation under,
any law, order or government permit applicable to or binding on SunEdison, other
than, in the case of clauses (ii) and (iii), any such violations, conflicts,
breaches, defaults, terminations, cancellations, liabilities, obligations,
liens, or contraventions that, individually or in the aggregate, have not had
and are not reasonably likely to impair in any material respect the ability of
SunEdison to consummate the transactions contemplated by, or to perform its
obligations under, this Agreement.

(d) Consents. No consent, approval, order or authorization of, or registration,
qualification or filing with, any governmental authority or any other Person is
required on the part of SunEdison in connection with the execution, delivery and
performance of this Agreement by SunEdison, other than such consents, approvals,
authorizations, registrations, qualifications or filings the failure of which to
obtain or make would not reasonably be expected to impair in any material
respect the ability of SunEdison to consummate the transactions contemplated by,
or to perform its obligations under, this Agreement.

(e) Tax Matters. SunEdison is not a foreign corporation, foreign partnership,
foreign trust or foreign estate for U.S. federal income tax purposes and is a
disregarded entity under Treasury Regulations Section 1.1445-2(b)(2)(iii) that
is owned by MEMC Electronic Materials, Inc. and MEMC Electronic Materials, Inc.
is not a foreign corporation, foreign partnership, foreign trust or foreign
estate for U.S. federal income tax purposes.

(f) Brokers. No broker, finder or investment banker or other Person is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of SunEdison.

5. Representations and Warranties of Purchasers. Each Purchaser hereby
represents and warrants to SunEdison as follows:

(a) Authority. Such Purchaser is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. The execution,
delivery and performance by such Purchaser of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of such Purchaser. This Agreement has been duly and
validly executed and delivered by such Purchaser. Assuming the due
authorization, execution and delivery by SunEdison, this Agreement constitutes,
a valid and binding agreement of such Purchaser, enforceable against such
Purchaser in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) Non-contravention. The execution and delivery of this Agreement by such
Purchaser does not and will not, and the consummation by such Purchaser of the
transactions contemplated hereby will not (i) conflict with or result in a
breach or violation of any provision of its organizational documents;
(ii) violate, conflict with, result in a breach of any provision of, constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, result in the termination or in a right of
termination or cancellation of any of the terms, conditions or provisions of any
of its material agreements; or (iii) contravene or conflict with, or constitute
a violation of any provision of, or trigger any liability or obligation under,
any law, order or government permit applicable to or binding on such Purchaser,
other than, in the case of clauses (ii) and (iii), any such violations,
conflicts, breaches, defaults, terminations, cancellations, liabilities,
obligations, liens, or contraventions that, individually or in the aggregate,
have not had and are not reasonably likely to impair in any material respect the
ability of such Purchaser to consummate the transactions contemplated by, or to
perform its obligations under, this Agreement.

(c) Consents. No consent, approval, order or authorization of, or registration,
qualification or filing with, any governmental authority or any other Person is
required on the part of such Purchaser in connection with the execution,
delivery and performance of this Agreement by such Purchaser, other than such
consents, approvals, authorizations, registrations, qualifications or filings
the failure of which to obtain or make would not reasonably be expected to
impair in any material respect the ability of such Purchaser to consummate the
transactions contemplated by, or to perform its obligations under, this
Agreement.

(d) Brokers. No broker, finder or investment banker or other Person is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of such Purchaser.

6. Closing Deliveries of SunEdison. At the Closing, SunEdison shall deliver or
cause to be delivered to the Purchasers:

(a) Resignation Letter. A duly executed letter of resignation, effective as of
the Closing, from Kevin Lapidus in his capacity as a member of the board of
directors of SunEdison Reserve GP, LLC; and

(b) Funds Receipt. A duly executed receipt of funds in the form attached hereto
as Exhibit A, evidencing SunEdison’s receipt of the Total Purchase Price in
exchange for the Transferred JV Interests.

7. Closing Deliveries of Purchasers. At the Closing, the Purchasers shall
deliver or cause to be delivered to SunEdison the Total Purchase Price as set
forth in, and in accordance with, Section 2 hereof. Promptly following the
Closing, the Purchasers shall cause SunEdison Reserve GP, LLC to update Schedule
I to the limited partnership agreements of each of SunEdison Reserve
International and SunEdison Reserve US to reflect the Transfers contemplated
hereby and remove SunEdison from the list of limited partners in each such
Schedule I.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

8. Effect on Framework Agreement Obligations. The Parties agree that their
obligations (and the obligations of their Affiliates) derived from all Project
documents in respect of Projects funded prior to the date hereof shall not be
affected by this Agreement or any termination of the Framework Agreement.

9. Miscellaneous

(a) Expenses. All fees, costs and expenses incurred in connection with this
Agreement, including the negotiation and preparation thereof, and the
transactions contemplated hereby, shall be paid by the party incurring such fees
and expenses.

(b) Further Action. Each of the parties hereto shall execute and deliver such
documents and take such further actions as may be reasonably necessary or
desirable to carry out the provisions hereof and the transactions contemplated
hereby.

(c) Survival. All representations and warranties contained in this Agreement
shall survive the Closing Date for six months following the Closing Date;
provided, however, that the representations and warranties of SunEdison
contained in Section 4(a) (Ownership of Transferred JV Interests) shall survive
indefinitely.

(d) Entire Agreement. This Agreement (including the exhibits hereto) contains
the entire understanding of the Parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral or written,
with respect to such matters, which the Parties acknowledge have been merged
into this Agreement.

(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) on the date of delivery if delivered
personally or by telecopy or facsimile, upon confirmation of receipt, (b) on the
first business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

If to SunEdison:

Sun Edison LLC

12500 Baltimore Avenue

Beltsville, MD 20705

Attention: Kevin Lapidus,

General Counsel

Facsimile: (240) 264-8100

Email: klapidus@sunedison.com

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

If to FR Holdings or FR Holdings US:

 

c/o First Reserve

One Lafayette Place

Greenwich, CT 06830

Attention: Alan G. Schwartz

Facsimile: (203) 625-8579

Email: aschwartz@firstreserve.com

  

with a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: William E. Curbow

Facsimile: (212) 455-2502

Email: wcurbow@stblaw.com

(f) Severability. The invalidity in whole or in part of any part of this
Agreement shall not affect the validity of the remainder of the Agreement.

(g) Successors and Assigns; Benefit. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned in whole
or in part, whether by operation of law or otherwise, by any party without the
express written consent of each of SunEdison, FR Holdings and FR Holdings US,
and any such attempted assignment shall be void and unenforceable. This
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein express or implied shall give or be construed to give
to any Person, other than the parties hereto and such permitted assigns, any
legal or equitable rights hereunder.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its choice
of law provisions thereof.

(i) Submission to Jurisdiction. Each party to this Agreement hereby submits to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York state court sitting in The City of New
York for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. Each party to this Agreement
hereby irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such
proceeding brought in such court and any claim that any such proceeding brought
in such a court has been brought in an inconvenient form. Each party to this
Agreement hereby irrevocably waives, to the fullest extent permitted by law, all
right to a trial by jury in any action arising out of or relating to this
Agreement. In any action which may be instituted against either party arising
out of or relating to this Agreement, such party hereby consents to the service
of process in connection with any action by the mailing thereof by registered or
certified mail to such party’s address set forth in Section 9(e) or any other
manner permitted by the State of New York.

(j) Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms. All references in this
Agreement to Sections and Exhibits shall refer to the Sections of, and Exhibits
to, this Agreement unless the context shall otherwise require otherwise. The
words “include,” “includes” and “including” shall not be limiting and shall be
deemed to be followed by the phrase “without limitation.

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original. The parties may sign this Agreement
by faxed copies or email transmissions of PDF or scanned copies, and any such
faxed or emailed copy shall be deemed to be an original, and no objection shall
be made to the introduction into evidence of any faxed or emailed copy on
grounds related to the faxed or emailed copy not being an original.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

PURCHASERS FREI SUN HOLDINGS (CAYMAN) LTD. By:  

/s/ Mark Florian

Name:   Mark Florian Title:   Managing Director FREI SUN HOLDINGS (US) LLC By:  
FREI Alpha AIV L.P., its managing member By:   First Reserve Energy
Infrastructure GP, L.P., its general partner By:   First Reserve Energy
Infrastructure GP Limited, its general partner

By:  

/s/ Mark Florian

Name:   Mark Florian Title:   Managing Director SUNEDISON SUN EDISON LLC

By:  

/s/ Kevin Lapidus

Name: Kevin Lapidus Title: SVP & General Counsel



--------------------------------------------------------------------------------

(Solely for the purposes of Section 8 hereof) SUNEDISON RESERVE INTERNATIONAL,
L.P. By:   SunEdison Reserve GP, LLC, its general partner

By:  

/s/ Mark Florian

Name:   Mark Florian Title:   Managing Director SUNEDISON RESERVE INTERNATIONAL,
L.P. By:   SunEdison Reserve GP, LLC, its general partner

By:  

/s/ Mark Florian

Name:   Mark Florian Title:   Managing Director